EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes/or additions be unacceptable to applicant an amendment may be filled as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Brett Papendick on 06/30/2022.

	The application has been amended as follows:
	In the Claims filed on 06/03/2022:
In Claim 1, lines 7-9, the phrase “wherein the upright inserted into the post will have at least two available angles relative to the post depending whether the cam is in the first position or the second position.” has been replaced with the phrase --- wherein the upright is configured to be inserted and hinged to the post to allow the upright to be positioned in at least two angles relative to the post depending on whether the cam is in the first position or the second position. ---

In Claim 7, lines 9-11, the phrase “wherein the upright inserted into the main body will have at least two available angles relative to the post depending whether the cam is in the first position or the second position.” has been replaced with the phrase --- wherein the upright is configured to be inserted and hinged to the main body to allow the upright to be positioned in at least two angles relative to the main body depending on whether the cam is in the first position or the second position. ---


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an adjustment device for an upright of a combination exercise rack, comprising: a cam; the cam having a first position and a second position; the cam configured to be mounted on a post of the combination exercise rack; a locking member to lock the cam in place; wherein the upright is configured to be inserted and hinged to the post to allow the upright to be positioned in at least two angles relative to the post depending on whether the cam is in the first position or the second position.

Claims 2-6 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 7, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a post for a combination exercise rack, comprising: a main body; the main body at least partially hollow; the main body configured to receive an upright; a cam; the cam having a first position and a second position; the cam configured to be selectively mounted on the main body; a locking member to lock the cam in place; wherein the upright is configured to be inserted and hinged to the main body to allow the upright to be positioned in at least two angles relative to the main body depending on whether the cam is in the first position or the second position.

Claims 8-16 depend either directly or indirectly from claim 7 and are allowable for all the reasons claim 7 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784